DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 12/2/2020 have been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 10, 11, 13, 15, 18, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donlon et al. (U.S. Patent No. 9,664,262 B2; “Donlon”).
Donlon discloses:
Regarding claim 1:
A force transmission mechanism (800; FIG. 14) comprising: 
a chassis (810, 812); 
an arm (830) supported by the chassis (col. 15, ll. 6-10, 21-22; see arm 832 being axially and radially supported by portion 812 as indicated by FIG. 14), the arm being rotatable about a first axis (axis 833; col. 16, ll. 10-14), the arm including a slot having a length (slot defined between teeth 832, see the length of slot between teeth 832 in FIG. 15); 

the lever having a first end (at 846; FIG. 15), a second end  (at 816; FIG. 15) opposite the first end, and protrusion (see teeth of gear portion 846 protruding at the end of lever 840 in at least FIG. 15) at the first end of the lever (at 846; FIG. 15), and the protrusion being translatable along the length of the slot (col. 16, ll. 18-25; during operation, teeth of gear portion 846 slide along the grooves between teeth of 832, thereby “translating” along their lengths); and 
a drive element (860) supported by the chassis (via portion 842, lever 840, and pin 814), the drive element being free to translate relative to the chassis along a second axis (872; col. 15, ll. 32-45), the second axis being parallel with the first axis (col. 16, ll. 19-34; FIG. 14-15 reasonably disclose the axis of rotation of element 830, e.g. at 833 in FIG. 15, being parallel with the axis of movement 872, see in FIG. 15; axes A1, A2 are parallel as seen in FIG. A below; MPEP § 2125),
the drive element including a first end (portion near reference number 816 in FIG. 15) and a proximal termination (ball at 842) at the first end of the drive element (col. 15, ll. 39-41), and the proximal termination being engaged with the second end of the lever (at 816; col. 15, ll. 46-53).
Regarding claim 3:
The force transmission mechanism of claim 1, wherein the drive element comprises an electrically conductive path between proximal and distal ends of the drive element (col. 16, ll. 53-59, “electrical signal or current may be sent along a push/pull drive element rod”).
Regarding claim 9:
The force transmission mechanism of claim 1, wherein the lever comprises a bell crank (840).
Regarding claim 10:
The force transmission mechanism of claim 9, wherein the lever comprises a first arm (R; FIG. B below) that extends between a pivot (814, 848) of the lever and the first end of the lever, a second arm (L; FIG. B below) that extends between the pivot of the lever and the second end of the lever, and a third arm 
Regarding claim 11:
The force transmission mechanism of claim 9, wherein a first arm (L; FIG. B below) of the lever and a second arm (B; FIG. B below) of the lever meet at a ninety-degree angle at a pivot that supports the lever on the chassis (portion of the lever 840 that extends along arm L is perpendicular to the portion of the lever 840 that extends along arm B as seen in FIG. B below).
Regarding claim 13:
A method for transmitting a force, the method comprising: 
rotating an arm (830) supported by a chassis (810, 812; col. 15, ll. 6-10, 21-22; see arm 832 being axially and radially supported by portion 812 as indicated by FIG. 14) about a first axis (A1 in FIG. A below), the arm including a slot having a length (slot defined between teeth 832, see the length of slot between teeth 832 in FIG. 15); 
rotating a lever (840) supported by the chassis (via pivot 814, 848; col. 16, ll. 19-25), the lever having a first end (at 846; FIG. 15), a second end opposite the first end (at 818 in FIG. 15), and a protrusion at the first end of the lever (see teeth of gear portion 846 protruding at the end of lever 840 in at least FIG. 15), the protrusion being translatable along the length of the slot (col. 16, ll. 18-25; during operation, teeth of gear portion 846 slide along the grooves between teeth of 832, thereby “translating” along their lengths), the lever being rotated by the rotation of the arm (col. 16, ll. 19-25); and
translating a drive element (860; col. 16, ll. 25-30) supported by the chassis (via lever 840 and pivot pin 814) along a second axis (A2; Fig. A below), the second axis being parallel with the first axis (A1 is parallel to A2, see in at least FIG. A below; MPEP § 2125), the drive element having a proximal termination (842) that engages a second end (at 816) of the lever, the drive element being pushed by the rotation of the lever (col. 16, ll. 25-30).



A force transmission mechanism comprising: 
a chassis (810, 812); 
an arm (830) supported by the chassis (col. 15, ll. 6-10, 21-22; see arm 832 being axially and radially supported by portion 812 as indicated by FIG. 14), the arm being rotatable about a first axis (833; A1 in FIG. A below); 
a lever (840) supported by the chassis (via pin 814), the lever being free to rotate at a pivot relative to the chassis (col. 15, ll. 21-26); 
a drive element (860) supported by the chassis (via lever 840,  pin 814), the drive element being free to translate relative to the chassis (col. 15, ll. 32-45) along a second axis (872; see A2 in FIG. A below), the second axis being parallel with the first (see A1 being parallel to A2 in FIG. A below); 
means for transferring rotation of the arm to rotation of the lever (this limitation is interpreted as invoking 35 USC 112(f); col. 16, ll. 16-25); and 
means for transferring rotation of the lever to translation of the drive element (this limitation is interpreted as invoking 35 USC 112(f); col. 16, ll. 26-31).
Regarding claim 18:
The force transmission mechanism of claim 15, wherein the lever comprises a bell crank (840).
Regarding claim 19:	
The force transmission mechanism of claim 18, wherein a first arm (L; FIG. B below) of the lever and a second arm (B; FIG. B below) of the lever meet at a ninety-degree angle at a pivot that supports the lever on the chassis (portion of the lever 840 that extends along arm L is perpendicular to the portion of the lever 840 that extends along arm B as seen in FIG. B below).
Regarding claim 20:
The force transmission mechanism of claim 15, wherein the lever comprises a first arm (R; FIG. B below) that extends between a pivot (814, 848) of the lever and the first end of the lever, a second arm (L; FIG. B below) that extends between the pivot of the lever and the second end of the lever, and a third .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlon in view of Ragard (U.S. Patent No. 4,705,311 A; “Ragard”).
Regarding claim 2, Donlon discloses the force transmission mechanism of claim 1, supra, but does not expressly disclose the drive element comprising a fluid channel between proximal and distal ends of the drive element, the drive element comprising a tube that comprises a fluid passage extending from the proximal termination to the end effector.
Ragard teaches a drive element (24) comprising a fluid channel (within portion 58) between proximal and distal ends of a drive element (see fluid channel 58 disposed within drive element 24 along portions between the ends of the drive element), the drive element comprising a tube (58) that comprises a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Donlon such that the drive element comprising a fluid channel between proximal and distal ends of the drive element, the drive element comprising a tube that comprises a fluid passage extending from the proximal termination to the end effector, as taught by Ragard, for the purpose of configuring the mechanism to further engage a component/workpiece via vacuum.
Claim(s) 4, 5, 14, and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlon.
Regarding claim 4, Donlon discloses the limitations of claim 1, supra, and further including an elongate tube (822) having a first end supported by the chassis (via 824; col. 15, ll. 17-20) and a second end opposite the first end (see end near 824 in FIG. 14); and an end effector (col. 16, ll. 8-34, “end effector”) the drive element extending from the proximal termination through the elongate tube to the end effector (col. 15, ll. 32-41; FIG. 14 illustrates the end effector 860 extending through tube 822; see MPEP § 2125), the drive element being configured to translate along the second axis relative to the elongate tube to actuate the end effector (the drive element moves linearly along axis 872, see in FIG. 15, while tube 822 is axially fixed via bearings 824; col. 15, ll. 6-20).  However, Donlon does not expressly disclose that this embodiment includes the end effector coupled to the second end of the elongate tube.
The embodiment of FIG. 7 in Donlon teaches an end effector coupled to a second end of an elongate tube (540; col. 12, ll. 32-34, “an actuating drive rod or cable may extend through a wipe seal at the distal end of the shaft 540”; col. 12, ll. 47-49, “input disk 506 may actuate an end effector of a surgical instrument, such as to open and close a jaw mechanism of an end effector, while second input disk 530 may roll a shaft 540 of the surgical instrument so as to provide a roll DOF for the end effector. . . 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of FIG. 14-15 Donlon such that the end effector is coupled to the second end of the elongate tube, as taught by the embodiment of FIG. 7 in Donlon, for the purpose of enabling a roll DOF for the end effector.
Donlon as modified above further discloses the following:
Regarding claim 5:
The force transmission mechanism of claim 4, wherein the elongate tube is free to rotate relative to the chassis (col. 15, ll. 6-20), the drive element is constrained to rotate in unison with the elongate tube (874; col. 12, ll. 52-57; see also col. 17, ll. 19-26), and the proximal termination of the drive element is free to rotate relative to the second end of the lever (col. 15, ll. 41-45).
Regarding claim 14:
The method for transmitting forces of claim 13, further comprising: actuating an end effector (col. 16, ll. 16-31) fixed to an elongate tube (822; 540 in FIG. 7) with the drive element being pushed through the elongate tube to transfer a pushing force applied at a first end of the drive element to the end effector (the drive element moves linearly along axis 872, see in FIG. 15, while tube 822 is axially fixed via bearings 824; col. 15, ll. 6-20).
Regarding claim 16:
The force transmission mechanism of claim 15, further comprising: an elongate tube (822; 540 in FIG. 7) having a first end supported by the chassis (via 840) and an opposing second end (distal end nearest the end effector); and an end effector coupled to the second end of the elongate tube (; col. 12, ll. 32-34, “an actuating drive rod or cable may extend through a wipe seal at the distal end of the shaft 540”; col. 12, ll. 47-49, “input disk 506 may actuate an end effector of a surgical instrument, such as to open and close a jaw mechanism of an end effector, while second input disk 530 may roll a shaft 540 of the surgical instrument so as to provide a roll DOF for the end effector. . . . Because an end effector of a .
Claim(s) 6, 7, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlon in view of Nien et al. (U.S. P.G. Publication No. 2017/0022754 A1; “Nien”).
Regarding claims 6, Donlon discloses the force transmission mechanism of claim 5, supra, 2), and further including the drive element having a connection (842) retained by a slot (816) via bifurcated portions (818) of the lever, see in FIG. 15, and that “wall portions 818 may be projections (not shown) that extend into socket 816 to facilitate fastening ball connection 842 within socket 816” (col. 15, ll. 50-56).  However, Donlon does not expressly disclose the connection including an annular recess defined in the proximal termination.
Nien teaches a connection including an annular recess (22d) defined in a proximal termination (upper end of element 22 as seen in FIG. 2) for the purpose of engaging with a fork structure (12b) to thereby ensure that the connection will not disengage after assembly (¶ [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aforementioned connection in Donlon to include an annular recess defined in the proximal termination, as taught by Nien, for the purpose of engaging with a fork structure to thereby ensure that the connection will not disengage after assembly. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Donlon and Nien are drawn to similar structures i.e. gear transmission assemblies involving transverse shafts (e.g. worm/helical gearing), and would therefore recognize that modifying Donlon in view of the known technique taught in Nien as described supra would, with reasonable predictability, result in e.g. the bifurcated portions 818 having fork structures (i.e. 
Mink as modified above further discloses the following:
Regarding claim 6 (continued):
The second end of the lever further comprises a fork (bifurcated portion 818 having “projections” like that seen at 12b in FIG. 4 in Nien) configured to engage with the annular recess (¶ [0032] in Nien).
	Regarding claim 7:

The force transmission mechanism of claim 6, wherein the fork comprises at least one pin (col. 15, ll. 50-55, “projections”; 12b in Nien) engaged with the annular recess (see at 12b in FIG. 4 of Nien).
Regarding claim 12:
The force transmission mechanism of claim 1, wherein: a slot (816) is located in the second end of the lever, and the drive element comprises a collar (defined by slot 22d in Nien; see col. 15, ll. 50-56) engaged with the slot of the lever (col. 15, ll. 50-56; ¶ [0032] in Nien).
Regarding claim 17:
The force transmission mechanism of claim 15, wherein the means for transferring rotation of the lever to translation of the drive element comprises a collar (defined by slot 22d in Nien; see col. 15, ll. 50-56) on the drive element and a slot (22d in Nien) on the lever engaged with the collar (col. 15, ll. 50-56).
Response to Arguments
Applicant’s amendments to the claims filed 12/2/2020 have been fully considered and have required a new grounds of rejection is made in view of Donlon, Ragard, and Nien, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.

	


	



Appendix

    PNG
    media_image1.png
    776
    430
    media_image1.png
    Greyscale

FIGURE A: View of Donlon et al.


    PNG
    media_image2.png
    738
    1056
    media_image2.png
    Greyscale

FIGURE B: View of Donlon et al.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656